OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 20, 1979 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. He states in his affidavit that he is currently admitted to practice in Colorado, that he has not practiced law in New York since he left the State in 1984, and that he has no intention of returning to New York. We grant the application *340and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted and name removed from roll of attorneys.